DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2005/0227391).

    PNG
    media_image1.png
    248
    548
    media_image1.png
    Greyscale

(Claim 1) Jin et al. teach a light emitting apparatus comprising:
a light emitting device including a first base (140) at which a laminate (120’) is provided;
a second base (110) at which the light emitting device is provided; and

wherein the laminate includes a light emitter (paragraph 28), the light emitter includes a first semiconductor layer (126’),
a second semiconductor layer (122’) of a conductivity type different from a conductivity type of the first semiconductor layer, and
a light emitting layer (124’) provided between the first semiconductor layer and the second semiconductor layer and capable of emitting light when current is injected into the light emitting layer,
the first member (130) has one end (top end) connected to the first base (140) and another end (bottom end) connected to the second base (110), and the laminate (120’) is connected to the second base (110) on a side opposite the first base;
the laminate (120’’) includes a plurality of columnar sections (122’, 124’, 126’), and
the light emitter (124’) is formed of the plurality of columnar sections (122’, 124’, 126’).
(Claim 2) Jin et al. teach wherein the first member (130) is so provided as to surround a circumference of the laminate (paragraph 27).
(Claim 3) Jin et al. teach wherein the laminate is air tightly encapsulated by the first member, the first base, and the second base (paragraph 27).
(Claim 12) Jin et al. teach a method for manufacturing  (figs. 5 – 10) a light emitting apparatus, the method comprising the steps of:
forming a laminate (120) including a light emitter (124) at a first base (110);

coupling the laminate and the first member formed at the first base to a second base (140),
wherein the light emitter includes a first semiconductor layer (122),
a second semiconductor layer (126) of a conductivity type different from a conductivity type of the first semiconductor layer, and
a light emitting layer (124) provided between the first semiconductor layer (122) and the second semiconductor layer (126) and capable of emitting light when current is injected into the light emitting layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2005/0227391) in view of Panaccione et al. (US 2010/0038670).

    PNG
    media_image2.png
    377
    580
    media_image2.png
    Greyscale

(Claim 4) Jin et al. lack wherein the first member is electrically conductive and electrically connected to the first semiconductor layer.
However, Panaccione et al. teach wherein the first member (129) is electrically conductive and electrically connected to the first semiconductor layer (35) for the benefit of attaching another structure (paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of attaching another structure.
(Claim 5) Jin et al. lack the light emitting apparatus, further comprising a second member provided between the first base and the second base,

However, Panaccione et al. teach a light emitting apparatus, further comprising a second member (132, outer) provided between the first base (213) and the second base (print circuit board, not shown, paragraph 32),
wherein the second member (132) has one end connected to the first base (213) and another end connected to the second base (print circuit board, paragraph 32) for the benefit of isolating the electrical conductive paths (paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of isolating the electrical conductive paths.
(Claim 6) Jin et al. lack wherein the second member surrounds circumferences of the first member and the laminate.
However, Panaccione et al. teach wherein the second member (132 outer) surrounds circumferences of the first member (129) and the laminate (32, 33, 34, 35) for the bene of isolating the electrical conductive paths (paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of isolating the electrical conductive paths.
 (Claim 7) Jin et al. lack wherein the second base is provided with a through electrode that passes through the second base.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of attaching another structure.
(Claim 8) Jin et al. lack wherein the second semiconductor layer is electrically connected to the through electrode.
However, Panaccione et al. teach wherein the second semiconductor layer (fig. 3 #35) is electrically connected to the through electrode (fig. 3 #114/116/126/36) for the benefit of attaching another structure (paragraphs 43 – 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of attaching another structure.
(Claim 10) Jin et al. lack wherein the first member is connected to the second base via a bonding member.
However, Panaccione et al. teach wherein the first member (129) is connected to the second base (printed circuit board) via a bonding member for the benefit of attaching another structure (paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of attaching another structure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2005/0227391) in view of Mochizuki (US 20120229773).
(Claim 11) Jin et al. lack a projector comprising the light emitting apparatus.
However, Mochizuki teach the light emitting apparatus can be applied to a projector or a display as art recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 5, 2021